                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


ALEX GERENA FIGUEROA,

                     Plaintiff,

v.                                                       Case No: 6:19-cv-15-Orl-40KRS

ORANGE COUNTY PUBLIC
SCHOOLS,

                     Defendant.
                                         /

                                         ORDER

      This cause is before the Court on Plaintiff's Application to Proceed in District Court

(Doc. 2) filed on January 4, 2019. The United States Magistrate Judge has submitted a

report recommending that the complaint be dismissed and the motion to proceed in forma

pauperis be terminated.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed January 17, 2019 (Doc. 3), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Compliant (Doc. 1) is DISMISSED without prejudice.

      3.     The Clerk is DIRECTED to terminate the motion to proceed in forma

pauperis (Doc. 2).
      4.     Plaintiff may file an amended complaint along with a renewed motion to

proceed in forma pauperis on or before February 19, 2019. Failure to timely file an

amended complaint will result in dismissal of the case without further notice.

      DONE AND ORDERED in Orlando, Florida on February 5, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            2
